Citation Nr: 1207698	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  07-02 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to a service connected deviated nasal septum.

2.  Entitlement to service connection for arthritis of multiple joints, to include the cervical spine, left and right shoulders, and left and right hands.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from October 1966 to November 1969, and from January 1970 to October 1971.

These matters come before the Board of Veterans' Appeals on appeal from a November 2005 rating decision by the Cheyenne, Wyoming, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In a November 2010 decision, the Board found that new and relevant service department records had been submitted with regard to the Veteran's arthritis claims, and remanded the claim for a de novo reconsideration on the merits.  38 C.F.R. § 3.156(c).  The Board additionally directed additional development with regard to the arthritis and sleep apnea claims.

Although the claim is characterized as one of arthritis for multiple joints, the Veteran is not alleging the existence of a systemic arthritic condition.  He is claiming service connection for separate disabilities of each joint due to arthritis.  During the course of processing the November 2010 Board remand, VA granted service connection for a lumbar spine disability; this was a full grant of the benefit sought on appeal, and no further issue remains for consideration by the Board.  Remaining on appeal are claims with respect to the cervical spine, the left and right shoulders, and the left and right hands.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In November 2010, the Board remanded the Veteran's claims for provision of VA examinations with medical opinions regarding a nexus to service.  The Board specifically directed that the examiner must address whether the claimed disabilities were "caused or aggravated by" service or a service connected disability.  

The December 2010 examiner reviewed the claims file and noted an accurate factual history, including the occurrence of injuries in combat.  He offered nexus opinions with regard to each claimed condition following a thorough physical examination and testing, and provided a clear rationale for the opinions.  Unfortunately, the examiner opined only whether the claimed disabilities were "due to" service or a service connected disability.  He did not address the possibility that a current condition was aggravated, or worsened beyond the natural progression, by service.  His statements are limited to consideration of direct causation.

Further remand is therefore required for full compliance with the Board's remand directives.  If the December 2010 examiner is available, review of the claims file and provision of a clarifying opinion by that doctor would comply with the remand directives.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA respiratory examination for sleep apnea.  The claims folder must be reviewed in conjunction with the examination.  The examiner must opine as to whether it is at least as likely as not that currently diagnosed obstructive sleep apnea was caused or aggravated by a service connected deviated nasal septum.  The examiner should comment on whether the deviated septum's contribution to "disturbed sleep" represents aggravation of sleep apnea, or merely represents duplicative symptomatology.  A full and complete rationale for all opinions expressed is required.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Schedule the Veteran for appropriate VA joints and spine examinations.  The claims folder must be reviewed in conjunction with the examination.  The examiner must be informed that he/she is to accept as fact that the Veteran was injured in service by a land mine explosion, and is a combat Veteran.  The examiner must identify all current orthopedic disabilities of the cervical spine, left and right shoulders, and left and right hands, and should opine as to whether any diagnosed condition is at least as likely as not caused or aggravated by service.  A full and complete rationale for all opinions expressed is required.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claims on appeal.  If any of the benefits sought remain denied, VA should issue an appropriate supplemental statement of the case and provide the veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


